Citation Nr: 0707881	
Decision Date: 03/15/07    Archive Date: 04/09/07	

DOCKET NO.  98-00 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

The veteran had active service from May 1989 to May 1992 and 
from October 1996 to September 1998.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that denied the benefit 
sought on appeal.  In June 2004 and January 2006, the Board 
returned the case for additional development, and the case 
has been returned to the Board for final appellate review.


FINDINGS OF FACT

1.  A seizure disorder was not manifested during service or 
within one year of separation from service and is not shown 
to be causally or etiologically related to service.  

2.  The veteran's seizure disorder is a known clinical 
diagnosis rather than an undiagnosed illness or a medically 
unexplained chronic multi symptom illness.


CONCLUSION OF LAW

A seizure disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 1154, 5103, 
5103A, 5107 (West (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2003 and February 2006.  (While 
this notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.)  The 
RO also provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination pursuant to the statutory duty 
to assist, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the appellant has been advised of the need 
to submit competent medical evidence indicating that he has 
the disorders in question, and further substantiating 
evidence  suggestive of a linkage between his active service 
and the current disorders, if shown.  The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.        

Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  


The Merits of the Claim

The veteran essentially contends that he has a seizure 
disorder that is related to service.  More specifically, the 
veteran maintains that his seizure disorder is due to 
chemicals he was exposed to while serving in Desert Storm.  
He points out that he did not have seizures before and during 
the service and that he had seizures following service.  The 
veteran has also submitted statements from individuals who 
report they witnessed the veteran having a seizure in 1979, 
prior to his separation from service.  Therefore, the veteran 
believes that his seizure disorder is related to service, 
including possibly due to an undiagnosed illness.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as a seizure disorder, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  


With respect to veterans who served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Benefit Act," which was Title I of the "Veterans 
Benefit Improvement Act of 1994," Pub. L. No. 103-446.  That 
Act, in part, added a new § 1117 to Title 38 United States 
Code.  Section 1117 authorized the VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
of Veterans Affairs was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.  

In February 1995, the VA implemented the Persian Gulf War 
Veterans Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad, but not 
exclusive list of signs and symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations for chronic 
disability was two years after the date on which he or she 
last performed active service in the Southwest Asia Theater 
of Operations during the Gulf War.  In April 1997, the VA 
published an interim rule that extended the presumptive 
period to December 31, 2001.  In November 2001, the VA 
expanded the presumptive period from December 2001 to 
December 2006.  

On December 27, 2001, the "Veterans Education and Benefit 
Expansion Act of 2001" was enacted.  This liberalizing 
legislation amended various provisions of 38 U.S.C.A. §§ 1117 
and 1118, including a complete revision of § 1117(a), which 
now provides that the Secretary may pay compensation under 
this subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-- (A) during service 
on active duty in the Armed Forces in the Southwest Asia 
Theater of Operations during the Persian Gulf War; or (B) to 
a degree of 10 percent or more during the presumptive period 
prescribed under subsection (b).  For purposes of this 
subsection, the term "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of the following):  (A) An undiagnosed 
illness; (B) a medically unexplained chronic multisystem 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed warrants a 
presumption of service connection.  

In addition to the complete revision of § 1117(a), a new 
subsection (g) was added to § 1117.  That subsection provided 
that the purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisystem illness include:  (1) Fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the upper or lower 
respiratory system (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular signs 
or symptoms (12) abnormal weight loss and (13) menstrual 
disorders.

Significantly, there is no competent medical evidence in 
support of the claim.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  Moreover, such evidence that has been obtained was 
generated with the specific purpose of ascertaining the 
veteran's state of physical fitness, especially with regard 
to his neurological system.  Because this evidence is akin to 
medical documentation of diagnosis and treatment, it has a 
high degree of probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

First, the veteran's service medical records contain no 
evidence of complaints, treatment, or diagnosis of a seizure 
disorder during service.  A VA general medical examination 
performed in June 1997 contained no evidence of a seizure 
disorder.  A VA examiner noted that while the veteran 
complained of a right upper extremity tremor, the examiner 
observed that the symptom was likely due to a psychogenic 
etiology, due to a normal finding when the veteran was 
distracted.
  
Private medical records pertaining to a hospitalization of 
the veteran in January 1998 while the veteran was in the 
service contains no indication of seizures or seizure-like 
symptomatology and no diagnosis of a seizure disorder was 
recorded upon the veteran's hospital discharge.  A CT scan of 
the head resulted in negative findings.  

A service medical record dated in February 1998 when the 
veteran was seen for evaluation of recurrent headaches 
indicated that there had been no seizures.  Similarly, a 
report of a service medical board dated in March 1998 
contains no evidence of seizure or seizure-like 
symptomatology and no such diagnosis was recorded in that 
report.  Lastly, a report of a physical examination performed 
in May 1998 in connection with the veteran's separation from 
service contains no evidence of a seizure disorder and on the 
Report of Medical History portion of the examination the 
veteran denied ever having or currently having "epilepsy or 
fits."  

Therefore, the record does not demonstrate that a seizure 
disorder was manifested during service.  While the veteran 
and relatives have provided statements to the effect that the 
veteran had a seizure in 1997, those observations are not 
confirmed by any contemporaneous medical records, and the 
nature of whatever symptom the veteran may have then 
exhibited is not ascertained.  In addition, the veteran, as 
well as his relatives, as lay persons, are not competent to 
offer an opinion that requires medical training, such as the 
diagnosis of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, the Board finds that the 
evidence is against a finding that a seizure disorder began 
during service.  

Similarly, the record does not demonstrate that a seizure 
disorder was manifested within one year of separation from 
service.  When the veteran was seen for VA examinations in 
July and November 1999 no reference to a seizure disorder was 
reported.  The earliest reference to a seizure disorder 
appears to be contained in a private medical record dated in 
January 2000 in which the veteran was seen for a 

seizure.  At that time it was reported that the veteran had 
experienced four seizures in the last two months, but had 
never been evaluated by a physician for a seizure.  Private 
emergency room records dated in March 2001 when the veteran 
was seen for complaints of a possible seizure noted that he 
was on Dilantin and his seizures had started in the last 
year.  Subsequently dated medical records confirm the 
diagnosis of a seizure disorder.  

However, there is no competent medical evidence which offers 
an opinion or even suggests that the veteran's seizure 
disorder is in any way related to service.  Furthermore, 
since the veteran's seizure disorder is a known clinical 
diagnosis it cannot be considered an undiagnosed illness, nor 
is the veteran's seizure disorder shown to be a symptom or 
manifestation of a medically unexplained chronic multi 
symptom illness.  

Therefore, the Board finds that service connection for a 
seizure disorder is not warranted.  A seizure disorder was 
not manifested during service or within one year of 
separation from service and is not shown to be due to an 
undiagnosed illness or a chronic multi symptom illness.  The 
veteran was advised of the need to submit medical evidence 
not only of the presence of a seizure disorder, but medical 
evidence of a nexus or relationship between the seizure 
disorder and service, including medical evidence that the 
disorder represented an undiagnosed illness or a medically 
unexplained chronic multi symptom illness.  The veteran has 
not done so.  

The claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107 (a), and the veteran was clearly advised in 
correspondence from the RO to him of the need to submit 
medical evidence of a nexus or relationship between his 
seizure disorder and service.  Accordingly, the Board 
concludes that service connection for a seizure disorder, 
including as due to undiagnosed illness, is not established.


ORDER

Service connection for a seizure disorder, to include as due 
to an undiagnosed illness, is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


